Citation Nr: 0835034	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in September 2006.  In October 2007, 
this claim was remanded by the Board for further development.  


FINDING OF FACT

The veteran's hepatitis C is most likely caused by the 
veteran's illicit intravenous (IV) heroine drug use during 
military service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.301(d), 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2005, and October 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and provided an 
examination in furtherance of his claim.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At his September 2006 Board hearing, the veteran contended 
that he contracted hepatitis C during basic military training 
when he was inoculated, explaining that two or three 
individuals before him were given inoculations with the same 
air gun that was used on him.  He noted that when the soldier 
before him tensed up and flinched, his arm was badly cut with 
the air gun, thereby transferring the soldier's blood onto 
the air gun. According to the veteran, the person 
administering the inoculations just wiped off the air gun 
(inoculation apparatus) with a cotton swab and moved on to 
him without changing or sterilizing it.

At this hearing, the veteran also acknowledged that he had 
used illegal drugs during service, including heroin, which he 
snorted and injected.  He stated that he was in Okinawa, 
Japan and was medi-vaced to Ft. Riley, Kansas for treatment 
of his heroin addiction.  The veteran also testified that he 
had undergone hip surgeries in 1990 or 1991 and had required 
blood transfusions.

Outpatient treatment records from the Kansas City VA medical 
center (VAMC), dated from September 2004 through January 
2006, include diagnoses of hepatitis C and referenced his 
then-current drug abuse.  For example, a January 2006 
problems' list noted chronic hepatitis C and combinations of 
drug dependence; a February 2005 entry referred to hepatitis 
C noting that he still continued to drink, and it was 
reported that unless he quit drinking, he would not be a 
candidate for treatment.  A March 2005 entry noted that the 
veteran had been diagnosed with hepatitis C in 1998 but was 
told that he needed 6 months of sobriety before he could 
receive treatment, and an October 2005 entry noted a past 
diagnosis of Hepatitis C and polysubstance abuse.  An October 
2004 physician noted a history of liver disease, hepatitis C, 
alcoholism, and positive urine drug screening in the past, 
and advised the veteran to stay away from narcotics as much 
as he could.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while serving as a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or razor blades, etc.  VBA letter 211B (98-110) November 30, 
1998.

The veteran was afforded a VA examination in June 2008.  At 
this examination, after being questioned about the various 
risk factors for contracting hepatitis C, the veteran again 
noted his illicit IV heroine use while in Okinawa, and stated 
that he was medi-vaced out for complications related to his 
IV drug use.  The veteran denied unprotected sex, 
homosexuality, having a blood transfusion, hemodialysis, 
working in health care, or an organ transplant while in the 
military.  He noted that prior to his military service he had 
a self-made tattoo at home as a teenager, and reported that 
after his discharge from the military, he "may" have had a 
blood transfusion in 1991 when he had hip surgery.  

After reviewing the evidence of record, and taking into 
account all of the veteran's risk factors, including risk 
factors before, during and after military service, the 
examiner concluded that the veteran's hepatitis C was most 
likely caused by or the result of his illicit IV heroine drug 
use while in the military.  The examiner explained that 
although the veteran's primary contention was that he was 
infected with hepatitis C through a medically supervised 
inoculation given during basic training, it was felt that 
this would be a rare occurrence, and would fall under the 
category of low risk exposure of healthcare/public safety 
workers.  The examiner explained that there was a low risk of 
spreading the virus through needle sticks or sharp exposures 
on the job (considered a risk factor for healthcare/public 
safety workers and the risk factor the veteran is claiming).  
In contrast, she explained that the risk of being infected 
with hepatitis C through illegal drug injections is high, 
noting that 60 percent of hepatitis C infections are spread 
through the sharing of needles when injecting drugs, and that 
after five years of injecting, 90 to 100 percent of users 
will become infected with hepatitis C.  In summary, the 
examiner concluded that the veteran's current hepatitis C was 
the result of in-service IV drug use, and not likely the 
consequence of pre- or post-service risk factors, or his 
inoculation during basic military training.

The Board notes that a disability incurred during active 
military service shall not be deemed to have been incurred in 
line of duty if such disability was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs, the 
intentional use of prescription drugs or nonprescription 
drugs for a purpose other than the medically intended use, or 
the use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d) (2007); see also 
38 U.S.C.A. §§ 105(a), 1110 (West 2002); VAOPGCPREC 7-99 
(June 9, 1999) (direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded).

Here, as discussed above, after reviewing all of the 
veteran's potential risk factors, and reviewing the record, 
the June 2008 examiner concluded that the veteran's currently 
diagnosed hepatitis C was most likely caused by or the result 
of his illicit IV heroine drug use while in the military.  
The examiner explained that injecting drug users have a high 
risk of exposure, noting that this category constitutes over 
60 percent of total United States cases of hepatitis C; while 
there was only a low risk of spreading the hepatitis C virus 
through the use of needle sticks or sharp exposures, such as 
in the health care field, or as the veteran is claiming, 
through the use of an inoculation device.  In fact, the 
examiner went as far as describing the risk of infection 
through a medically supervised inoculation during basic 
training as rare.  There is no other opinion in the record 
which contradicts this examiner's statement.  The greater 
weight of the evidence is therefore against the veteran's 
claim.  

In conclusion, because the Board has found that the veteran 
incurred hepatitis C as a result of illicit intravenous drug 
use during service, the benefit of service connection is 
barred by law.  The veteran cannot be service connected for 
hepatitis C on the basis of contracting the disease as a 
result of drug abuse.  As such, service connection for 
hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


